Exhibit 10.1

 

Lagniappe Ventures LLC
3601 N. Interstate 10 Service Rd. W.
Metairie, LA 70002, U.S.A.

 

February 12, 2020

 

Tiberius Acquisition Corporation
3601 N. Interstate 10 Service Rd. W.
Metairie, LA 70002, U.S.A.
Attn: Andrew J. Poole, Chief Investment Officer

 

Re:       Letter Agreement

 

Dear Andrew:

 

Reference is hereby made to that certain Business Combination Agreement, dated
as of October 10, 2019 (as amended and as it may further be amended, the
“Business Combination Agreement”), by and among Tiberius Acquisition
Corporation, a Delaware corporation (including any successor thereto,
“Purchaser”), Lagniappe Ventures LLC, a Delaware limited liability company,
solely in its capacity thereunder as the Purchaser Representative (the
“Purchaser Representative”), International General Insurance Holdings Ltd., a
company organized under the laws of the Dubai International Financial Centre
(the “Company”), Wasef Jabsheh in his capacity thereunder as the Seller
Representative (the “Seller Representative”), and, pursuant to the execution and
delivery of joinders thereto, International General Insurance Holdings Ltd., a
Bermuda exempted company (“Pubco”), and Tiberius Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Pubco (“Merger Sub”). Any capitalized
term used but not defined herein will have the meaning ascribed thereto in the
Business Combination Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned parties hereby agrees as follows:

 

1.Lagniappe Ventures LLC, a Delaware limited liability company (the “Sponsor”),
agrees that, upon and subject to the Closing, Sponsor will forfeit one hundred
eighty thousand (180,000) of its Founder Shares that are not Transferred Shares
(as defined in the Sponsor Share Letter) or Sponsor Earnout Shares (as defined
in the Sponsor Share Letter) under the Sponsor Share Letter (the “Forfeited
Shares”). Upon and subject to the Closing, such Forfeited Shares will either be
surrendered to and cancelled by the Purchaser, or will be acquired for no
consideration for cancellation by Pubco.

 

2.Purchaser represents that, on or prior to the date hereof, Purchaser has
entered into that certain warrant purchase agreement with a certain holder of
Purchaser public warrants, pursuant to which Purchaser will purchase three
million (3,000,000) of its warrants (the “Warrant Purchase Agreement”), a true
and correct copy of which has been made available to the Company. The Warrant
Purchase Agreement has been duly authorized, executed and delivered by Purchaser
and constitutes the valid and binding obligation of Purchaser, enforceable
against Purchaser, and, to the Knowledge of Purchaser, the other parties
thereto, in accordance with its terms, subject to the Enforceability Exceptions.

 

3.Purchaser shall use its reasonable best efforts to satisfy the conditions
contained in the Warrant Purchase Agreement and consummate the transactions
contemplated thereby. Purchaser shall not terminate, amend or waive in any
manner adverse to the Company or Pubco the Warrant Purchase Agreement without
the Company’s prior written consent (not to be unreasonably withheld, delayed or
conditioned) and Purchaser shall, except with the Company’s prior written
consent, use its best efforts to enforce the Warrant Purchase Agreement in
accordance with its terms.

 





 

 

4.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this Section 4 shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and permitted assigns.

 

5.This Agreement (including the Business Combination Agreement to the extent
incorporated herein) constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

6.This Agreement may not be changed, amended or modified as to any particular
provision, except by a written instrument executed by all parties hereto. No
provision of this Agreement may be waived except in a writing signed by the
party against whom enforcement of such waiver is sought. No failure or delay by
a party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

 

7.Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and shall be sent in the
same manner as provided in Section 12.1 of the Business Combination Agreement.
Unless otherwise specified in writing by such party, notices to the Sponsor
shall be sent to the address of the Purchaser Representative set forth in the
Business Combination Agreement.

 

8.This Agreement shall be construed, interpreted and enforced in a manner
consistent with the provisions of the Business Combination Agreement. The
provisions set forth in Sections 11.2, 12.3 through 12.8, 12.12 and 12.13, of
the Business Combination Agreement, as in effect as of the date hereof, are
hereby incorporated by reference into, and shall be deemed to apply to, this
Agreement as if all references to the “Agreement” in such sections were instead
references to this Agreement, and the references therein to the “Parties” were
instead to the parties to this Agreement. The parties acknowledge that waiver of
claims against the Trust Account set forth in Section 11.1 of the Business
Combination Agreement will apply to this Agreement and the transactions
contemplated hereby.

 

9.This Agreement shall terminate at such time, if any, as the Business
Combination Agreement is terminated in accordance with its terms prior to the
Closing, and upon such termination this Agreement shall be null and void and of
no effect whatsoever, and the parties hereto shall have no obligations under
this Agreement.

 

{Remainder of Page Left Blank; Signature Page Follows}

 



 2

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  LAGNIAPPE VENTURES LLC         By: /s/ Michael Gray     Name: Michael Gray    
Title:   Managing Member

 

Accepted and agreed, effective as of the date first set forth above:

 

TIBERIUS ACQUISITION CORPORATION
a Delaware corporation

 

By: /s/ Andrew Poole     Name: Andrew Poole     Title:  Chief Investment Officer
 

 

INTERNATIONAL GENERAL INSURANCE HOLDINGS LTD.
a company organized under the laws of the Dubai International Financial Centre

 

By: /s/ Wasef Jabsheh     Name: Wasef Jabsheh     Title:   Chief Executive
Officer  

 

INTERNATIONAL GENERAL INSURANCE HOLDINGS LTD.
a Bermuda exempt company

 

By: /s/ Pervez Rizvi     Name: Pervez Rizvi     Title:   Director  

 

 

3



 

